Citation Nr: 0304005	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-07 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than February 11, 
1992 for the grant of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Chris Moran, Counsel


INTRODUCTION

The veteran had active duty from August 1969 to August 1971.

The Board of Veterans' Appeals notes that the issue on appeal 
arose from a Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a September 28, 2001, statement the veteran's private 
attorney/representative requested a hearing before a VA 
Decision Review Officer (DRO) regarding the veteran's claim.

It is a basic principle of veteran's law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).

In a November 9, 2001, letter to the veteran and his private 
attorney/representative, the RO noted that the request for a 
hearing before a DRO was noted and that such would be 
scheduled.

The record including a April 2002 supplemental statement of 
the case lacks any additional followup by the RO in providing 
the veteran and private attorney/representative a hearing 
before a DRO.

There is no indication in writing showing that the veteran or 
private attorney/representative withdrew the request for a 
hearing.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were intended to preclude a remand in these circumstances.  
See 67 Fed. Re. 3,099-3,016 (Jan. 23, 2002) (38 C.F.R. 
§§  19.9, 19.11, 20.903 and 20.1304 (2002)).  The request for 
a hearing at the RO is such a matter. 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West. Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran's representative should 
be given an opportunity to review the 
claims folder, and a reasonable time in 
which to submit a presentation on the 
appellant's behalf.

3.  The RO should provide the veteran and 
private attorney/representative a hearing 
before a DRO with respect to the 
veteran's claim of entitlement to an 
effective date earlier than February 11, 
1992 for the grant of a 100 percent 
evaluation for PTSD.  Notice should be 
sent to the appellant, through his 
representative, a copy of which should be 
associated with the claims file.  

The hearing transcript/memorandum should 
be associated with the claims file.

4.  The appellant, through his 
representative, should be asked to submit 
any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action unless otherwise notified.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


